        Case 2:18-cv-00527-MRH Document 36 Filed 12/20/18 Page 1 of 1
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


THOMAS J. STEPHENSON,                                    CIVIL DIVISION

                                 Plaintiff,              No. 2: 18-cv-00527

  vs.

MCLS, INC. AND CENNIAL COMPANY,
INC.,

                                 Defendants.


                      STIPULATION FOR VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(l) of the Federal Rules of Civil Procedure, IT IS HEREBY

STIPULATED and AGREED by and between Plaintiff Thomas J. Stephenson and Defendants

MCLS, Inc. and Cennial Company, Inc, through their respective counsel, that the within action

be and hereby is DISMISSED WITH PREJUDICE.

        Each Side will bear its own costs and fees.

        Dated: December 19, 2018


Isl Ashley N. Rodgers, Esquire                        /s/ Richard S. Matesic
Ashley N. Rodgers, Esquire                            Richard S. Matesic
PA ID No. 314017                                      PA ID No. 72211

Marks, O'Neill, O'Brien, Doherty & Kelly,             1007 Mount Royal Boulevard
P.C.                                                  Pittsburgh, Pennsylvania 15223
Gulf Tower, Suite 2600                                rs.matesic@verizon.net
707 Grant Street                                      412.492.8975/412.492.8978 (fax)
Pittsburgh, PA 15219
arodgers@moodklaw.com
(412) 391-6171/(412) 391-8804 (fax)

Counsel for Defendants, MCLS, Inc. and
Cennia/ Company, Inc.
                                                            AND N~la           ,;}()-al-
                                                           ~      ,20.\£.
                                                            OO~RED.

                                                            UNITED STATES DISTRICT JUDGE
